Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/24/22 has been entered. Claims  24, 37 and 44 have been amended. Claim 46 is new. Claims 1-23  and 33 are canceled. Claims 24-32 and 34-46 are pending and are under examination.

Claim Rejections Withdrawn

The rejection of claims 37 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 24-32 and 34-38 under 35 U.S.C. 102(a)(1) as being anticipated by Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 is withdrawn in view of the amendment to claim 24.

The rejection of claims 24 and 33 under 35 U.S.C. 103 as being unpatentable over Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 in view of Dupont et al. US 8,287,899 10/16/12 is withdrawn in view of the amendment to claim 24.

The rejection of claims 24-33 and  36-45  under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326 in view of Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 is withdrawn in view of the amendment to claim 24.
The rejection of claims 34 and 41 under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326  and  Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 as applied to claims 24-33 and  36-45 above is withdrawn in view of the amendment to claim 24.



New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 in view of Dupont et al. US 8,287,899 10/16/12.
Claim 24: Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprise:
Performing skin micro-perforation in a skin area in a subject using a laser to generate micropores on the skin (see abstract, page 1 lines 3-6, page 4 lines 11-15, page  8 lines 17-23) and  that the individual pore is extending through the stratum corneum and part of the epidermis but not extending into the dermis, so that no bleeding occurs. See page 29 lines 21-29; and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
Claim 25: the antigen is from a pathogen and the method is for vaccinating the subject against said pathogen. See page 6 lines 10-13 and page 7 lines 9-16.
Claim 26-28: The micropores of Braun et al do not extend beyond the Status spinosum in the epidermis and does not alter the basal layer of the epidermis  and this is because Braun et al disclose that the micropores have a depth of less than 150 µm i.e. between a depth of 10 µm and 150 µm. See page 29 lines 21-29.
Thus, the skin micro-perforation does not alter the basal layer of the epidermis.
Claim 29: Braun et al disclose the micropores have a diameter of 50 µm. See page 27 lines 25 to 28.
Claim 30: the micro-perforation is performed prior to administration of the antigen by the skin patch. See page 8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2.
Claim 31: the skin micro-perforation is performed by means of a laser microporator. See abstract, page 1 lines 3-6, page 4 lines 11-15, page 8 lines 17-23 and page 9 lines 1-6.
Claim 32: Braun et al disclose the laser is Er:YAG with 2490 nm wavelength, with fluence of at most 16 j/cm2 e.g. 0.1 j/cm2, pulse duration of less than 100 µs e.g.  10 µs. (see page 31 lines 15-28, page 32 lines 1-6) and the number of pulses is 2 (i.e. at least 2 –see page 31 lines 8-10.
Claim 34: Braun disclose the subject is a primed human in need of a boosting vaccination against the pathogen. See page 11 lines 6-12 disclosing a patient and page 11 lines 16-26 disclosing boosting doses.
Claim 35: Braun disclose the vaccination is for priming an immune response against the pathogen in the subject. See page20 lines 21-22 and page 11 lines 16-26 disclosing priming doses.
Claim 36: Braun disclose the epicutaneous administration of the antigen by means of a skin patch in combination with skin micro-perforation is repeated. See page 11 lines 16-26 disclosing priming and boosting.
Claim 37: the antigen is a bacterial or viral pathogen. See page 6 lines 10-13.
Claim 38: Braun disclose a step of priming an immune response against the pathogen, and one or several steps of boosting said immune response, wherein at least one of the boosting steps comprise the epicutaneous administration of the antigen by skin patch in combination with the skin micro-perforation by laser at the site of said skin path in the subject. See page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2 and page 11 lines 16-26 disclosing priming and boosting.

Braun does not disclose that the skin patch is occlusive and comprises a backing suitable to create with the skin a hermetically closed chamber, and wherein the antigen is deposited on the skin facing side of said backing, in dry form, and optionally in combination with one or several pharmaceutically acceptable excipients.
Dupont et al disclose a skin patch for cutaneous application of a substance, the patch wherein the patch is occlusive (column 4 lines 61-64) and comprises a backing suitable to create with the skin a hermetically closed chamber (see figures 1-3, column 5 lines 11-25), and wherein the substance i.e. an antigen is deposited on the skin facing side of said backing (see column 3 lines 47-57) and the substance e.g. the antigen is formulated in adapted excipient and in solid (powder) i.e. dry form. See column 4 lines 9-12. The skin patch of Dupont comprises a backing suitable to create with the skin a hermetically closed chamber – “the retention volume formed is advantageously hermetic”(see figures 1-3, column 5 lines 11-25). Since the patch is occlusive and comprises a backing to create a hermetic chamber closed chamber- said chamber of the backing by virtue of having been hermetically closed will also provide for condensation on the skin.
Dupont disclose that the skin patch is for epicutaneous application of biologically active substance and facilitates the cutaneous absorption of such substances for the purposes of vaccination. See column 1 lines 15-21.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have used the skin patch of Dupont to epicutaneously deliver the antigen in administering step of Braun et al and in the manner taught by Dupont et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Braun et al disclose that the antigen is administered epicutaneously on the skin area of the subject by means of a skin patch and Dupont et al disclose a skin patch that can be used to administer the antigen wherein the skin patch facilitates the cutaneous absorption of such substances for the purposes of vaccination.
Response to Applicant’s Argument
Applicants argue that Braun relates to a laser-assisted administration of an active substance, in particular in the context of vaccination and the active substance may be an antigen, including a bacterial antigen (see page 6, line 13) and the active substance can be delivered by means of a patch, including a skin patch (page 9, line 2). 
Applicants state that, Braun fails to teach or suggest: a) the epicutaneous delivery of the antigen by means of a gentle skin micro-perforation that forms micropores extending from the surface of the skin through one or several epidermis layers, but without extending to the dermis;
and b) the use of a skin patch as defined in claim 24, namely an occlusive skin patch that comprises a backing suitable to create a hermetically closed condensation chamber on skin surface, and wherein the antigen is deposited on the skin facing side of said backing, in dry form.
Applicants state that the claimed invention targets delivery of an antigen within the epidermis and the microporation is performed under gentle conditions, forming micropores extending within the epidermis, but not to the dermis and that the invention is based on intra-epithelial microporation. 
Applicants state that this is not the case in Braun who focuses on “intradermal” delivery” and not on epicutaneous delivery of the antigen and the micropores in Braun are not limited to epidermis and extend into the dermis as evidenced by various parts of the Braun specification.
Applicants state that Braun expressly refers to intradermal administration throughout the specification and with reference to needle or laser technologies, Braun specifically teaches that the “substance is delivered directly to the dermis e.g. needleless by  a laser technique, and/or by a needle which passes entirely through the epidermis to the dermis (see page 17, lines 12-17) and at page 27 lines 13-15, the reference states that, typically, the micropores are formed with a laser porator throughout an areas of porated skin thereby producing a plurality of pores extending across a stratum corneum layer into an epidermal layer and into the dermis. Applicants state that the reference also teaches that the conditions used in the example for implementing laser microporation in mice are  significant more drastic than those used in the instant application and the microporation in Braun is likely to result in micropores extending into the dermis in view of the skin thinness in mice and Braun acknowledges that stratum corneum and epidermis are removed under these conditions.
Applicant’s argument has been considered but is not persuasive. This is because the definition of “intradermal” administration in Braun et al is “thus into the skin, typically into the dermis and/or the epidermis and in particular, intradermal administration includes the administration into the dermis and/or the epidermis, specifically into the basal/germinal layer (stratum basale)”. Thus, “intradermal” in Braun  encompasses administration into the epidermis or administration into the dermis or both. See page 26 lines 1-11. In addition, Braun et al disclose that the micropores produced by skin perforation have a depth of less than 150 µm or a depth of 5 µm to 100 µm i.e. between 10 µm (for newborns) and 150 µm – See page 29 lines 21-29. Thus, with respect to claim 26, 27, 28, the micropores do not extend beyond the Stratus spinosum in the epidermis and does not alter the basal layer of the epidermis because Braun discloses that the micropores have a depth between 10 µm and 150 µm.
With respect to claim 32, Braun et al disclose laser assisted intradermal administration (see page 1 paragraph 1) – and one embodiment of “intradermal” in Braun et al encompasses administration into the epidermis using a laser (see page 26 lines 21-23). In addition,  with respect to claim 32: Braun et al disclose the laser is Er:YAG with 2490 nm wavelength, with fluence of at most 16 j/cm2 e.g. 0.1 j/cm2, pulse duration of less than 100 µs e.g.  10 µs. (see page 31 lines 15-28, page 32 lines 1-6) and the number of pulses is 2 (i.e. at least 2 –see page 31 lines 8-10. This disclosure of Braun et al meets the parameters of claim 32 – therefore, the skin perforation with these laser settings  will form one or more micropores on the skin, said micropores extending from the surface of the skin through one or several epidermis layers but without extending to the dermis, as set forth in claim 1.
 Another embodiment specifically disclosed by Braun is that the individual pore is extending through the stratum corneum and part of the epidermis but not extending into the dermis, so that no bleeding occurs. See page 29 lines 21-29.

As cited in the rejection above, Braun et al disclose epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2) but does not disclose that the skin patch is occlusive and comprises a backing suitable to create with the skin a hermetically closed chamber, and wherein the antigen is deposited on the skin facing side of said backing, in dry form, and optionally in combination with one or several pharmaceutically acceptable excipients.

Applicants argue that this deficiency is not cured by Dupont because Dupont teaches a patch comprising a substance designed to penetrate the epidermis, means for placing the substance in contact with the skin and a peelable cutaneous exfoliation film enabling exfoliation of the skin, after placing the patch, at the level of the contact zone between said substance and the skin (see abstract) and that this patch can be used e.g. to vaccinate against a pathogen and that in the terms of Dupont, the term exfoliation or abrasion designates the removal of at least part of the surface of the superficial layer of the skin, and in particular at least part of the cornea layer (or stratum corneum) of the skin. Applicants argue that the exfoliation film typically comprises an adhesive zone which makes contact with the skin and when it is removed (peeled), the exfoliation film causes abrasion of the surface of the skin (see column 4 lines 37-50) and thus the “exfoliation film” in Dupont is different from microporation as recited in claim 24 and thus Dupont fails to teach or suggest epidermal microporation as taught in the present invention and Dupont does not teach the patch as defined in claim 24.

Applicant’s argument has been considered but is not found persuasive. This is because Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprises
Performing skin micro-perforation  discloses skin micro-perforation so as to form one or more micropores on the skin, said micropores extending from the surface of the skin through one or several epidermis layers but without extending to the dermis; and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
 While, Braun et al does not disclose  that the skin patch is occlusive and comprises a backing suitable to create with the skin a hermetically closed condensation chamber, and wherein the antigen is deposited on the skin facing side of said backing, in dry form, and optionally in combination with one or several pharmaceutically acceptable excipients.
Dupont et al disclose a skin patch for cutaneous application of a substance, the patch wherein the patch is occlusive (column 4 lines 61-64) and comprises a backing suitable to create with the skin a hermetically closed condensation chamber (see figures 1-3, column 5 lines 11-25), and wherein the substance i.e. an antigen is deposited on the skin facing side of said backing (see column 3 lines 47-57) and the substance e.g. the antigen is formulated in adapted excipient and in solid (powder) i.e. dry form. See column 4 lines 9-12.
Dupont disclose that the skin patch is for epicutaneous application of biologically active substance and facilitates the cutaneous absorption of such substances for the purposes of vaccination. See column 1 lines 15-21.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have used the skin patch of Dupont to epicutaneously deliver the antigen in administering step of Braun et al and in the manner taught by Dupont et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Braun et al disclose that the antigen is administered epicutaneously on the skin area of the subject by means of a skin patch and Dupont et al disclose a skin patch that can be used to administer the antigen wherein the skin patch facilitates the cutaneous absorption of such substances for the purposes of vaccination.
Applicants argue that the patch in Dupont does not form, when applied on the skin, a hermetically closed chamber in which the antigen in dry form is deposited on the inner surface of the chamber. This is not found persuasive. This is because Dupont et al disclose the patch can adhere over its entire adhesive surface, thus favoring occlusion (see column 4 lines 61-64), and comprises a backing suitable to create with the skin a hermetically closed chamber – “the retention volume formed is advantageously hermetic”(see figures 1-3, column 5 lines 11-25). Since the patch is occlusive and comprises a backing to create a hermetic chamber closed chamber- said chamber of the backing by virtue of having been hermetically closed will also provide for condensation on the skin. Dupont et al disclose the substance i.e. an antigen is deposited on the skin facing side of said backing  to transfer the antigen to the skin (see column 3 lines 47-57, column 4 lines 61-64, column 5 lines 11-25) and the substance e.g. the antigen is formulated in adapted excipient and in solid (powder) i.e. dry form. See column 4 lines 9-12.
Thus, the skin path of Dupont meets the limitations of the skin patch of claim 24  and it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have used the skin patch of Dupont to epicutaneously deliver the antigen in administering step of Braun et al and in the manner taught by Dupont et al, for the reasons set forth in the rejection. The instant claims do not exclude an exfoliation skin patch and all the characteristics of the skin path of claim 24 is taught by Dupont et al.
For the reasons set forth above, the rejection is maintained.


Claims 24-32, 35-40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326 in view of Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16.

Claims 24, 25, 37, 39, 40 and 43-46: Gavillet et al disclose a method for providing vaccination against Bordetella and wherein the antigen is a bacterial adherence or virulence factor of  Bordetella, wherein the antigens are genetically detoxified recombinant pertussis toxin, pertactin and filamentous hemagglutinin, the method comprising:
Epicutaneously administering the Bordetella antigen on the skin area of a subject means of a skin patch i.e. VIASKIN patch that comprises sprayed on genetically-detoxified recombinant PT (rPT), pertactin (PRN) and filamentous hemagglutinin (FHA). See under introduction.
Claim 24 and claim 43: the VIASKIN patch   comprises a backing suitable to create a hermetically closed occlusive  condensation chamber and  when applied to intact skin: the perspiration-induced moisture releases the proteins homogenously sprayed on the membrane by electrospray, promoting their diffusion across the stratum corneum toward the epidermis and the antigens are deposited on the skin facing side of said backing in dry form. See under introduction which also cites to reference 13 Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326. The VIASKIN patch comprises a backing suitable to create with the skin a hermetically closed chamber as evidenced by figure 1 of Kalach et al.
The method comprises a step of priming an immune response against the B. pertussis and boosting of said immune response with epicutaneous administration of the antigen to the subject by means of said VIASKIN patch comprising the pertussis antigens. See under materials and methods.
Claim 41: Gavillet disclose the subject is adult mice. See under materials and methods.
Gavillet et al does not disclose performing skin micro-perforation in the skin area in the subject, wherein skin microporation is performed so as to form one or more micropores on the skin said micropores extending from the surface of the skin through one or several epidermis layers, but without extending to the dermis.

Claim 24: Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprise:
Performing skin micro-perforation in a skin area in a subject using a laser to generate micropores on the skin (see abstract, page 1 lines 3-6, page 4 lines 11-15, page  8 lines 17-23) and  that the individual pore is extending through the stratum corneum and part of the epidermis but not extending into the dermis, so that no bleeding occurs. See page 29 lines 21-29; and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
Claim 25: the antigen is from a pathogen and the method is for vaccinating the subject against said pathogen. See page 6 lines 10-13 and page 7 lines 9-16.
Claim 26-28: The micropores of Braun et al do not extend beyond the Status spinosum in the epidermis and does not alter the basal layer of the epidermis  and this is because Braun et al disclose that the micropores have a depth of less than 150 µm i.e. between a depth of 10 µm and 150 µm. See page 29 lines 21-29.
Thus, the skin micro-perforation does not alter the basal layer of the epidermis.
Claim 29: Braun et al disclose the micropores have a diameter of 50 µm. See page 27 lines 25 to 28.
Claim 30: the micro-perforation is performed prior to administration of the antigen by the skin patch. See page 8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2.
Claim 31: the skin micro-perforation is performed by means of a laser microporator. See abstract, page 1 lines 3-6, page 4 lines 11-15, page 8 lines 17-23 and page 9 lines 1-6.
Claim 32: Braun et al disclose the laser is Er:YAG with 2490 nm wavelength, with fluence of at most 16 j/cm2 e.g. 0.1 j/cm2, pulse duration of less than 100 µs e.g.  10 µs. (see page 31 lines 15-28, page 32 lines 1-6) and the number of pulses is 2 (i.e. at least 2 –see page 31 lines 8-10.
Claim 34: Braun disclose the subject is a primed human in need of a boosting vaccination against the pathogen. See page 11 lines 6-12 disclosing a patient and page 11 lines 16-26 disclosing boosting doses.
Claim 35: Braun disclose the vaccination is for priming an immune response against the pathogen in the subject. See page20 lines 21-22 and page 11 lines 16-26 disclosing priming doses.
Claim 36: Braun disclose the epicutaneous administration of the antigen by means of a skin patch in combination with skin micro-perforation is repeated. See page 11 lines 16-26 disclosing priming and boosting.
Claim 37: the antigen is a bacterial or viral pathogen. See page 6 lines 10-13.
Claim 38: Braun disclose a step of priming an immune response against the pathogen, and one or several steps of boosting said immune response, wherein at least one of the boosting steps comprise the epicutaneous administration of the antigen by skin patch in combination with the skin micro-perforation by laser at the site of said skin path in the subject. See page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2 and page 11 lines 16-26 disclosing priming and boosting.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have performed skin perforation in the skin area of the subject of Gavillet et al prior to or simultaneously with the epicutaneous administration of Gavillet et al, said skin micro-perforation as taught by Braun et al thus, resulting in the invention with a reasonable expectation of success. The motivation to do so is that Braun et al disclose that laser treatment of the skin to produce micropores assists in the intradermal administration of antigens (see title, abstract, page 1 lines 3-5) and the micropores allow for efficient delivery of the antigen to dendritic cells in the skin epidermis or stratum corneum. See page 2 lines 3-30.
Claim 36: Braun disclose the epicutaneous administration of the antigen by means of a skin patch in combination with skin micro-perforation  can be repeated, thus repeating the method of Braun and Gavillet as combined would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Response to Applicant’s Argument
Applicants argue that Gavillet does not teach or suggest performing microporation prior to or simultaneously with skin application and in an effort to cure this defect in the teachings of Gavillet, the Office Action cites to Braun for a teaching related to delivery of antigens to a subject using a laser to generate micropores in the skin of the subject. Applicants argue that as previously explained, Braun does not teach or suggest epicutaneous delivery by means of a gentle microporation as recited in claim 24 and Braun focuses on intradermal administration i.e., delivery of antigen to the dermis by means of micropores which extend into the dermis.
Applicant’s argument has been considered but is not found persuasive. This is because  Braun et al discloses skin micro-perforation so as to form one or more micropores on the skin, said micropores extending from the surface of the skin through one or several epidermis layers, but without extending to the dermis. Applicant’s argument with respect to Braun has been considered but is not found persuasive as addressed above (see Braun et al in view of Dupont et al).

Applicant argues that Gavillet teaches away from the claimed invention and that Gavillet teaches that VIASKIN is applied on intact skin and Gavillet teaches that skin stripping did not enhance the antibody response. This is carefully considered but is not found persuasive. This is because Braun et al disclose skin micro-perforation to form one or more micropores, said micropores extending from the surface of the skin through one or several epidermis layers, but without extending to the dermis. Braun et al disclose that the micropores assists in the intradermal administration of antigens (see title, abstract, page 1 lines 3-5) and the micropores allow for efficient delivery of the antigen to dendritic cells in the skin epidermis or stratum corneum. The skin stripping disclosed by VIASKIN is not formation of a micropore e.g. using a laser as taught by Braun et al. Thus, Gavillet does not teach away from the combining with Braun et al, especially when Braun et al discloses that the micropores assists in the intradermal administration of antigens and the micropores allow for efficient delivery of the antigen to dendritic cells in the skin epidermis or stratum corneum.

Applicants further submit that the combination of epidermis-limited microporation with epicutaneous administration provides results that would not have been expected in view of the teachings of the cited references. Applicants state that a phase I clinical study in which the safety and the immunogenicity of a booster vaccination using VIASKIN patches comprising a Bordetella antigen in combination with epidermal skin microporation limited to epidermis layers has been performed. Applicants state that  vaccination with skin patch combined with skin micro-perforation was shown to potentiate the immune response induced by VIASKIN alone and that a significant increase in antigen-specific IgG titers was also observed in the group treated with micro-perforation in combination with VIASKIN and that importantly, the antibody titers measured in human subjects who received the skin patch associated with prior micro-perforation were within the same range than those induced by commercial BOOSTRIX vaccine, which demonstrates the efficacy of the combination of epidermis-limited skin micro-perforation with epicutaneous delivery of antigen in the context of vaccination and in other words, the inventors surprisingly showed that epidermal microporation significantly improved the efficacy of vaccination with VIASKIN whereby an immune response at least similar to that induced by commercial, traditional vaccines is obtained.

Applicants argument with respect to surprising and unexpected results has been carefully considered but is not found persuasive. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is known that the micropores assists in the intradermal administration of antigens  by skin patch and the micropores allow for efficient delivery of the antigen to dendritic cells in the skin epidermis or stratum corneum. See Braun et al. 
In addition, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
To the extent that Applicant’s statements with respect to surprising and unexpected results are based on the human study results set forth at page 36 lines 14-34 and page 37 lines 1-16 of the instant specification, the study is not commensurate in scope with claim 24, for example.
In said study  the subjects received 2 applications of either VIASKIN-rPT 25 µg or VIASKIN-rPT 50 µg in association with laser micro-perforation using the P.L.E.A.S.E. device with laser settings in table 4 of the specification. Table 4 of the specification discloses that the laser setting used in Pertussis clinical trial has the settings as set forth below:

    PNG
    media_image1.png
    173
    664
    media_image1.png
    Greyscale

Claim 24 does not disclose that the antigen is PT at the indicated amount  and does not disclose  that the subject is receiving two application of said VIASKIN patches at two week intervals with laser perforation performed before each patch  application and does not disclose that the skin micro-perforation is by laser using the P.L.E.A.S.E. device with laser settings in table 4 of the specification. The increase in anti-PT IgG titers was observed with two applications with the VIASKIN-rPT patches (day 42) each skin patch application having P.L.E.A.S.E. micro-perforation (at settings in table 4) prior. It is noted seroconversion was observed after the second patch application and the conclusion for the second study states that the results indicate that skin micro-perforation enhances antibody responses induced by VIASKIN-rPT booster vaccination in humans. Claim 24 does not disclose a booster application of the skin patch – in addition to the other elements of the clinical study not commensurate with the scope of the claims.
For these reasons, Applicant’s argument with respect to surprising and unexpected results in not commensurate with the scope of the claims.
Kalach et al is cited to provide evidentiary evidence only for the description of the VIASKIN patch.
	
Claims 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326  and  Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 as applied to claims 24-32, 35-40 and 42-46 above. 
Gavillet and Braun as combined does not disclose that the subject is a primed human in need of a boosting  vaccination against the pathogen or that the  subject is a primed adult or teenager in need of a boosting vaccination against Pertussis.
Gavillet et al disclose that B. pertussis is a respiratory pathogen readily transmitted across all ages and that immunity acquired through immunization or infection is short-lived particularly with acellular pertussis vaccines  and requires repeated boosting. See page 3450 under introduction. Gavillet et al disclose that using a novel murine model that better reproduces the immune response to  B. pertussis vaccination in humans and they show that pertussis immune memory may be reactivated by a single application of an adjuvant free novel epicutaneous delivery system (EDS) and confer protective immunity. Gavillet et al disclose that the needle- free adjuvant free EDS may prove an efficient antigen delivery system for periodic boosting of pertussis immunity, addressing an unmet need. See under discussion on page 3454.
Thus, practicing the invention of Gavillet and Braun et al in humans, adults and teenagers who have been previously vaccinated with B. pertussis vaccine and in need of a boosting with the EDS, would have been prima facie obvious to a person of ordinary skill in the art before the filing date of the invention especially since Gavillet et al disclose that B. pertussis is a respiratory pathogen readily transmitted across all ages and that immunity acquired through immunization or infection is short-lived particularly with acellular pertussis vaccines  and requires repeated boosting and Gavillet et al disclose that application of an adjuvant free novel epicutaneous delivery system (EDS) reactivates the immune system and confers protective immunity.
Response to Applicant’s Argument
Applicant’s argue that the claimed invention is not obvious over the cited references and that the defects associated with the combined teachings of Gavillet, Kalach and Braun have been discussed above and for the reasons claim 34 and 41 are not obvious over the combined teachings of the references. Applicants arguments with regards to Gavillet and Braun et al are not persuasive for the reasons set forth below. In addition, Kalach et al is cited to provide evidentiary evidence only for the description of the VIASKIN patch. For, these reasons the rejection is maintained.

Status of Claims
Claims 24-32 and 34-46 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645